
	
		III
		110th CONGRESS
		2d Session
		S. RES. 492
		IN THE SENATE OF THE UNITED STATES
		
			March 31 (legislative
			 day, March 13), 2008
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Amending the majority party's membership on
		  the Select Committee on Ethics for the remainder of the 110th
		  Congress.
	
	
		That Senate Resolution 27 (110th
			 Congress) is amended, effective January 1, 2008, by striking all from
			 ETHICS: through 72a–1f and inserting
			 ETHICS: Mrs. Boxer (Chairman), Mr. Pryor, and Mr.
			 Salazar.
		
